DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “print substrate support comprising an upper guide roller and a lower guide roller, by means of which the print substrate support is guided above or below the track at a distance from the track without contacting the track” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vismunda. (WO 2017/149347) (reference to the translation submitted 4/24/20) in view of Gilberti et al. (US 6,230,876, hereafter Gilberti)
With respect to claim 13, Vismunda teaches a printing device (30) for printing objects, having a base body, at least one loading station, at least one printing station for printing a print substrate and at least one print substrate support (shuttle 10) for receiving the print substrate to be printed, wherein the print substrate support can be moved between the stations of the printing device, wherein the base body is configured with a conveyor means (rail 20) by means of which the print substrate support can be delivered to the at least one printing station, characterized in that the print substrate support is configured to support an object for printing, the conveyor means comprises at least one electromagnetic linear drive, which is configured to move the at least one print substrate support along the base body, the base body has at least one track, along which the print substrate support can be conveyed, the print substrate support engages above or below the track, wherein means for receiving a load of the print substrate support are provided on the base body, in which means the print substrate support engages, the 
Vismunda does not explicitly teach the at least one print substrate support comprises an upper guide roller and a lower guide roller, by means of which the print substrate support is guided above or below the track at a distance from the track without contacting the track.
Gilberti teaches a printing device (screen printer 10) comprising a print substrate support (platen 54) which engages a track (tracks 62, 64) above or below the track, having an upper guide roller (roller 66) and a lower guide roller (roller 66) by means of which the print substrate (platen 54) is guided above or below the track at a distance from the track without contacting the track. (col. 4, lines 22-35, Figs. 3-4)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of Vismunda to include guide rollers which guide the print substrate at a distance from the track without contacting the track, as taught by Gilberti, in order to guide the substrate support smoothly on rollers without additional friction.
It should be noted that Vismunda and Gilberti do not explicitly teach printing on a textile, however this is considered to be an intended use of the invention and since both Vismunda and Gilberti are clearly capable of printing on a textile based object, the references are considered to teach the entirety of the claim.

With respect to claim 14, Vismunda, as modified by Gilberti, teaches the at least one printing station comprises a screen printing station, a digital printing station or a combination thereof. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 15, Vismunda, as modified by Gilberti, teaches the conveyor means is configured as an endless conveyor means. (Vismunda, par. 53-74, Figs. 1-9)

	With respect to claim 17, Vismunda, as modified by Gilberti, teaches at least one magnet is provided on each of the at least one print substrate support(s). (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 18, Vismunda, as modified by Gilberti, teaches at least one electrical coil is provided on each of the at least one print substrate support. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 19, Vismunda, as modified by Gilberti, teaches at least two loading stations are provided, which are preferably arranged on opposite sides of the base body, the individual printing stations being provided between the loading stations. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 20, Vismunda, as modified by Gilberti, teaches a plurality of printing stations can be provided on the base body. (Vismunda, par. 53-74, Figs. 1-9)
	With respect to claim 21, Vismunda, as modified by Gilberti, teaches the printing device comprises a control unit, by which the at least one print substrate support can be accurately moved and positioned relative to the at least one printing station. (Vismunda, par. 53-74, Figs. 1-9)

Response to Arguments
Applicant’s arguments filed September 27, 2021 have been considered but are moot because the new ground of rejection does not rely on the combination of applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JILL E CULLER/Primary Examiner, Art Unit 2853